                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


TECH TRADERS, LLC,

                     Plaintiff,

v.                                                       Case No: 6:18-cv-754-Orl-40GJK

INSULADD ENVIRONMENTAL, LTD.,
IEP MANAGEMENT, INC., JERRY DON
PYLE and KAREN H. MULDER,

                     Defendants.
                                          /

                                          ORDER

       This matter is before the Court on Plaintiff Tech Traders, LLC’s Motion for a

Preliminary Injunction (Doc. 56 (the “Motion”)), filed on October 9, 2018, against

Defendants Insulaad Environmental, Ltd (“Insuladd Environmental”), IEP Management,

Inc. (“IEP”), Jerry Don Pyle, and Karen H. Mulder (collectively “Defendants”). Insuladd

Environmental responded on October 23, 2018 (Doc. 68), and Mulder responded on

October 24, 2018 (Doc. 71). On October 31, 2018, the Court held a hearing on the Motion.

Therefore, the Motion is now ripe for disposition. After careful consideration of the Motion,

responses, related filings, and the record, the Motion is due to be denied.

I.     BACKGROUND

       Plaintiff initiated this suit on May 3, 2018, for: (1) federal trademark infringement;

(2) federal false designation; (3) Florida trademark infringement; (4) anti-cybersquatting;

(5) conversion; and (6) breach of purchase agreement. (Doc. 8 (“Amended Complaint”)).

In its Amended Complaint filed May 24, 2018, Plaintiff alleges that Defendants are

improperly using the INSULADD trademark and domain names to market, advertise, and
sell imitation products. (Id. ¶¶ 32–39). As such, Plaintiff seeks a preliminary injunction to

prevent Defendants from their continued use of the INSULADD domain names and

trademark. (Doc. 56).

       The INSULADD trademark relates to an additive created by Tech Trader’s founder,

David Page, that reduces heat absorption and heat loss when used in paint and related

products. (Id. at p. 2 (“INSULADD Product”)). Plaintiff distributes its products under the

INSULADD trademarks. (Id.). Plaintiff has long used the trademarks to identify its

products as a source of high-quality paint additives. (Id.).

       In 2013, Plaintiff entered into an asset purchase agreement (“Agreement”) with

Insuladd Environmental, IEP, and Pyle. (Id.). The Agreement provided that Plaintiff would

receive $2 million for certain assets in return for manufacturing the INSULADD Product

for Insuladd Environmental. (Id.). The Agreement also placed the trademarks and domain

names in a trust under control of Page pending final payment. (Id.). Plaintiff alleges that

Insuladd Environmental, IEP, and Pyle subsequently defaulted on their obligations and

materially breached the Agreement by failing to make the required payments and

improperly using Plaintiff’s trademarks and domain names. (Doc. 8, ¶ 26).

       On August 13, 2015, Plaintiff’s counsel notified Insuladd Environmental, IEP, and

Pyle that they were in breach of the Agreement and that they needed to return control of

the INSULADD domain names. (Id. ¶ 27). Plaintiff alleges it then terminated the

Agreement when Insuladd Environmental, IEP, and Pyle remained in default and refused

to relinquish control over the domain names. (Id. ¶¶ 28–30). Almost a year later, on July

13, 2016, Plaintiff’s counsel provided Defendants with a demand letter again seeking

return of the domain names. (Doc. 8-4). However, Defendants maintained control over




                                              2
the domain names, which they continue to use to market, advertise, and sell INSULADD-

branded products. (Doc. 8, ¶ 32–33). Plaintiff claims that Mulder, as a former member-

manager of Tech Traders, is aiding and abetting Insuladd Environemental, IEP, and Pyle

by supplying them infringing products through her company KDance. (Id. ¶ 39; Doc. 56,

p. 4). 1 Therefore, Plaintiff seeks injunctive relief against Mulder as well. (Doc. 56).

         On May 3, 2018, Plaintiff instituted this lawsuit (Doc. 1), later filing the Amended

Complaint on May 24, 2018 (Doc. 8). Nearly five months later, on October 9, 2018,

Plaintiff filed the Motion (Doc. 56).

II.      STANDARD OF REVIEW

         To obtain a preliminary injunction, as the movant, Plaintiff must establish: (1) a

substantial likelihood of success on the merits of the underlying case; (2) irreparable harm

in the absence of an injunction; (3) that the harm suffered by Plaintiff in the absence of

an injunction would exceed the harm suffered by Defendants if the injunction was issued;

and (4) that an injunction would not disserve the public interest. Johnson & Johnson

Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242, 1246–47 (11th Cir. 2002);

Miccosukee Tribe of Indians of Fla. v. United States, 571 F. Supp. 2d 1280, 1283 (S.D.

Fla. 2008). “[A] preliminary injunction is an extraordinary and drastic remedy not to be

granted unless the movant clearly establishe[s] the ‘burden of persuasion’ as to each of

the four prerequisites.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (quoting

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998)) (“Because a



1     At one point, Mulder and Page were co-owners of Tech Traders. (Doc. 68, p. 3). It is
      unclear whether Mulder, and her sister Priscilla Aucoin, still have ownership in the
      company. Resolution of this issue is unnecessary at this point in the litigation. Also
      noteworthy is that Mulder and Page used to be married before their divorce in 2015.
      (Doc. 68, p. 4).



                                              3
preliminary injunction is ‘an extraordinary and drastic remedy,’ its grant is the exception

rather than the rule, and plaintiff must clearly carry the burden of persuasion.”).

III.   DISCUSSION

       A.     Failure to Establish Irreparable Harm

       Irreparable harm is the “sine qua non of injunctive relief.” Siegel, 234 F.3d at 1176

(quoting Ne. Fla. Chapter of Ass’n of Gen. Contracts v. City of Jacksonville, 896 F.2d

1283, 1285 (11th Cir. 1990)). Even where the movant satisfies all the remaining factors

necessary to obtain injunctive relief, the failure to prove irreparable harm renders

preliminary injunctive relief improper. City of Jacksonville, 896 F.2d at 1285 (reversing

injunctive relief based solely on movant’s failure to show irreparable harm). “Success in

establishing a likelihood [plaintiff] will prevail on the merits does not obviate the necessity

to show irreparable harm.” United States v. Lambert, 695 F.2d 536, 540 (11th Cir. 1983).

       We focus on the irreparable harm prong because the parties strongly dispute

whether the Motion should be denied for undue delay. Wreal, LLC v. Amazon.com, Inc.,

840 F.3d 1244, 1249 (11th Cir. 2016) (finding that delay in seeking a preliminary injunction

goes to the irreparable harm prong); (Doc. 68, p. 11). Defendants argue that Plaintiff’s

claim of irreparable harm is conclusively refuted by Plaintiff waiting to seek injunctive relief

for five months after filing its complaint and for three years after learning of the alleged

wrongdoing. (Id.). In support, Defendants cite precedent emphasizing the need to act

urgently to satisfy the irreparable harm prong. Wreal, LLC, 840 F.3d at 1249 (affirming a

denial of a preliminary injunction filed five months after the complaint).

       Plaintiff argues that the delay was needed to reinstate Tech Traders after Mulder

allegedly allowed it to dissolve. (Doc. 56, p. 7). At the hearing on October 31, 2018,




                                               4
Plaintiff’s counsel argued that “no trademark lawyer is going to enter the valley of thorns

[of filing a trademark lawsuit] without first reinstating the company . . . [and] investigating

the claim.” (October 31, 2018, Preliminary Injunction Hearing, Unofficial Transcript).

Plaintiff’s counsel also attributed the delay to Page not wanting to “sue [Mulder, his] ex-

wife, because it would alienate his adult children, so [he] had to determine whether it was

necessary to add her as a party.” (Id.).

       After full consideration of the arguments presented, the Court agrees with

Defendants that Plaintiff waited too long in filing the Motion. In August 2015, Plaintiff

became aware that Defendants breached the Agreement and took control of the domain

names. (Doc. 8-3). Yet, Plaintiff did not file its complaint until May 2018 and the Motion

until October 2018. (Docs. 1, 8, 56). This is a three-year delay from the time of awareness

of Defendants’ alleged wrongdoing and a five-month delay from the filing of the complaint.

       The Eleventh Circuit has found that similar delays impede a finding of irreparable

harm. In Wreal, LLC v. Amazon, Inc., the Eleventh Circuit affirmed the denial of a motion

for preliminary injunction upon finding plaintiff’s unexplained five-month delay in seeking

injunctive relief, by itself, fatally undermined any showing of irreparable injury. 840 F.3d

at 1249. The court emphasized that the “very idea of a preliminary injunction is premised

on the need for speedy and urgent action.” Id. at 1248. By waiting five months from the

filing of the complaint to seek a preliminary injunction, the plaintiff “undermine[d] a finding

of irreparable harm.” Id. Therefore, the Eleventh Circuit concluded that the plaintiff failed

to demonstrate irreparable harm that would justify the “extraordinary and drastic remedy”

of a preliminary injunction. Id.




                                              5
       While Plaintiff provides explanations for its own delay, the Court is nevertheles s

unconvinced by Plaintiff’s explanations regarding the need to reinstate the company and

investigate Page’s claims. Cf. Wreal, 840 F.3d at 1248 (analyzing the plaintiff’s

“unexplained” five-month delay). If the Court were to accept those arguments, then the

necessity of moving expeditiously—a           touchstone requirement for a preliminary

injunction—could be brushed away and the irreparable harm prong could be eliminated

by a lawyer citing a good faith “need to investigate.” See id. (“Indeed, the very idea of a

preliminary injunction is premised on the need for speedy and urgent action to protect a

plaintiff’s rights before a case can be resolved on its merits.”). This is simply an insufficient

reason for a three-year delay from the time of awareness of Defendants’ alleged

wrongdoing and a five-month delay from the filing of the complaint. See id. at 1249;

Menudo Int’l, LLC v. In Miami Prod., LLC, No. 17-21559-CIV-TORRES, 2017 WL

4919222, at *6 (S.D. Fla. Oct. 31, 2017) (finding that explanations that the plaintiff needed

more time to “(1) complete its trademark registration in twenty countries, (2) negotiate a

resolution with the defendants, (3) learn the extent of Defendants’ harm, and (4) find a

local lawyer to file suit” were inadequate justifications for a one-year delay from the time

of awareness of potential trademark infringement to the time of filing a motion for a

preliminary injunction).

       Further, the Court does not find compelling the alleged need to “reinstate the

company” before Page could bring suit. As part of the Agreement, the INSULADD domain

names were in a trust in Page’s control. (Doc. 56, p. 2). Therefore, as an individual with

a trust relationship, Page could have sued Defendants regardless of the corporate status

of Tech Traders. The financial or practical difficulty of obtaining a trademark lawyer




                                               6
without reinstating Tech Traders is not an adequate excuse for the delay. See Menudo

Int’l, LLC, 2017 WL 4919222, at *6 (rejecting the need to find new lawyers as a sufficient

justification for a one-year delay); Badillo v. Playboy Entm’t Grp, No. 8:04-CV-591T-

30TBM, 2004 WL 1013372, at *2 (denying nine-month-delayed motion for preliminary

injunction because Plaintiff’s “should have hired new lawyers and filed their action” if their

lawyers could not “quickly protect their rights”).

       The Court is similarly unconvinced by Page’s excuse of not wanting to alienate his

adult children. If Page was “concerned about a harm truly believed to be irreparable,” he

would have acted “swiftly to protect [himself],” even in the face of potential family drama.

See Menudo Int’l, LLC, 2017 WL 4919222, at *6.

       Due to the significant, unjustified delay in filing the Motion, the Court finds that

Plaintiff failed to satisfy its burden of proving irreparable harm. See Wreal, 840 F.3d at

1248. The failure to act with “speed and urgency” is enough, by itself, to undermine a

motion for a preliminary injunction. See id. Therefore, the Motion is due to be denied.

       B.      Remaining Factors

       Since the Court has determined that Plaintiff failed to carry its burden as to the

second prong requiring proof of irreparable harm, the Court declines to address the

remaining prongs at this juncture of the litigation. See Siegel 234 F.3d at 1176. However,

the Court is skeptical of Plaintiff’s ability to succeed on the merits. Specifically, it is unclear

whether Page’ is authorized to sue on behalf of Tech Traders considering the disputed

facts regarding ownership of Tech Traders between Page, Mulder, and Aucoin. See Silver

Crown Invs. LLC v. Team Real Estate Mgmt., LLC, No. 16-21179-CIV, 2018 WL 467918,

at *4–5 (S.D. Fla. Sept. 29, 2018) (discussing the requirements to bring derivative and




                                                7
direct suits); (Doc. 68, p. 14; Doc. 71, pp. 6–7). The Court also has concerns over whether

Defendants violated the Agreement given the disputed facts regarding Mulder’s authority

to extend deadlines for payment or her ability to continue providing INSULADD Products

through an affiliate of Tech Traders. (Doc. 68, p. 15–17; Doc. 71, p. 4). However, it is

unnecessary to reach these material questions due to Plaintiff’s failure to establish

irreparable injury.

IV.    CONCLUSION

       Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff’s Motion for

Preliminary Injunction (Doc. 56) is DENIED.

       DONE AND ORDERED in Orlando, Florida on November 7, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            8
